Citation Nr: 0202993	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  98-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of shell fragment wound to the left 
elbow, status post humerus fracture, with ankylosis and 
degenerative joint disease.  

2.  Entitlement to a disability rating greater than 20 
percent for residuals of shell fragment wound to the right 
and left neck, Muscle Group XXII, with retained shrapnel 
metal.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of shell fragment wound to the 
posterior left scapula, scars.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals of shell fragment wound to the lower 
midline abdomen, Muscle Group XIX, and left flank, 12th rib.   



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1941 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


REMAND

In his July 1998 substantive appeal, the veteran did not 
check any box denoting a hearing request, but wrote that he 
would "attend a hearing in Phoenix if necessary to present 
my case."  By letter dated in September 1998, the RO advised 
the veteran of his options for a hearing on appeal and asked 
him to clarify which type of hearing he desired, if any.  The 
RO did not receive a response to this letter.  Similarly, in 
a February 2002 letter, the Board asked the veteran to 
clarify whether he still wanted a hearing.  The letter 
advised him that, if he did not respond to the letter, his 
case would be remanded to arrange for a Travel Board hearing 
at the RO.  The Board has not received any response to the 
February 2002 letter.  Thus, a remand is required as provided 
in the Board letter in order to satisfy the veteran's due 
process rights.  


Accordingly, the case is REMANDED for the following action:

The RO should make arrangements for the 
veteran to have a Travel Board hearing at 
the RO.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


